56 Wn.2d 211 (1960)
351 P.2d 1039
ADOLPH J. VARRELMAN, Appellant,
v.
G.M. BLOUNT et al., Respondents.[1]
No. 34934.
The Supreme Court of Washington, Department Two.
May 12, 1960.
John Hancock, for appellant.
Jack Doty, for respondents.
PER CURIAM:
Plaintiff appeals from a judgment that dismisses his complaint with prejudice and quiets title to the disputed property in defendants in whom record title stands.
The trial court stated in its memorandum opinion:
"The rule of law involved is not in dispute. The burden is upon the plaintiff to prove by a preponderance of the evidence that he has acquired title by adverse possession by showing that his possession of these premises were actual, uninterrupted, open and notorious, hostile and exclusive under a claim of right made in good faith for the statutory period of ten years."
The trial court found, upon conflicting testimony, that the disputed property
"... is located in country that is broken, mountainous, and very sparsely settled; and that [the] disputed area *212 is very much in its natural state, being covered with underbrush and Ponderosa pine trees."
Plaintiff has assigned error to all findings of the trial court that involve disputed issues of fact. A study of the record and of the photographic exhibits convinces us that there was ample evidence to support every finding of fact made by the trial court, and to support its conclusion that plaintiff failed to sustain the burden of proof necessary to establish his alleged claim of title by adverse possession.
[1] This court cannot retry factual cases. Gilbert v. Rogers, ante p. 185, 351 P. (2d) 535 (1960), and cases cited.
The judgment is affirmed.
NOTES
[1]  Reported in 351 P. (2d) 1039.